



EXHIBIT 10.d

AMENDMENT TO THE

AMENDED AND RESTATED RETENTION/SEVERANCE/

NON-COMPETITION AGREEMENT




The Amended and Restated Retention/Severance/Non-Competition Agreement, as
amended (the “Agreement”), dated May 25, 2000, between ____________________
(“you” or “Employee”) and Huffy Corporation (the “Corporation”), is hereby
amended, effective as of April 30, 2004.




W I T N E S S E T H:




WHEREAS, the Agreement was entered into on or about May 25, 2000; and




WHEREAS, the Agreement was previously amended to reduce the amount of the
benefit and to eliminate uncertainty as to the exact nature and amount of
benefit to be received under Section 9 and to retain Employee through 2005; and




WHEREAS, the Corporation has retained Lazard Freres & Co. LLC to assist it with
alternative financing and strategic alternatives; and




WHEREAS, the Board of Directors wishes to ensure you be retained to complete the
Lazard objectives.




NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is
hereby acknowledged, and in consideration of the mutual covenants and promises
hereinafter set forth, the parties agree as follows:




1.

Amendments.




(a)

The parties agree Section 9(d) is hereby amended in its entirety and a new
Section 9(d) is hereby inserted to read as follows:




“In consideration for your Agreement to be bound by the Non-Competition Covenant
of Section 9(c), and to continue to be retained by the Corporation to achieve
the Lazard strategic alternatives and such other objectives set by the Board of
Directors, the Corporation shall pay you an aggregate amount equal to __________
times your current salary (the “Non-Competition/ Retention Consideration”) in
cash installments (the “Installments”) as follows:  In the case of an Assignment
Event which consists of the disposition of substantially all of the assets or
stock of any current or future Huffy Company, division, or product line
(including, without limitation, Huffy Service Solutions, Inc., Gen-X Sports
Canada, Inc., Huffy Bicycle Company and Huffy Sports Company), you shall receive
an installment equal to 33⅓ percent of your annual base salary as in effect on
February 11, 2004, and for each subsequent transaction an amount equal to 25
percent of the Non-Competition/Retention Consideration up to an aggregate amount
of 50 percent of the Non-Competition/Retention Consideration, all to be paid as
soon as practicable following the closing of such transaction.  Provided,
however, an amount up to 50 percent of the Non-Competition/Retention
Consideration, when added to all other payments received under this Section 9,
if any, shall be paid on September 15, 2004.  The balance of the
Non-Competition/Retention Consideration, being 50 percent of the
Non-Competition/Retention Consideration, which when added to all payments made
pursuant to this Amendment equals 100 percent, shall be paid as follows:  In
full on the date of the first of the following to occur:  (i) termination of
your employment; or (ii) June 30, 2005.  Provided that if you commit any breach
of the Non-Competition/Retention Covenant in Section 9(c), then the Corporation
will have no further obligation to pay any unpaid installment and you shall be
required to return to the Corporation all installments that have been previously
paid, together with interest thereon at the applicable federal rate, as defined
in Section 1274(d) of the Internal Revenue Code of 1986, as amended, from the
date the installment was paid to you through the date you repay it to the
Corporation.  Notwithstanding the foregoing, (i) if a Change of Control occurs,
payment(s) paid under this Section 9, as amended herein, shall be deducted from
the Severance Payment payable in the amount described in Section 2 herein and
(ii) no payment would be made following your voluntary termination or
termination for Cause by the Corporation.”




2.

Defined Terms.  Defined terms used herein and not defined shall have the
meanings set forth in the Agreement.




3.

Affirmation.  Except as set forth herein and in the First Amendment, the
Agreement remains unamended and in full force and effect.




IN WITNESS WHEREOF, the parties hereto have set forth their hands as of the date
hereof.




HUFFY CORPORATION

EMPLOYEE







By  ____________________________

_______________________________






--------------------------------------------------------------------------------






FIRST AMENDMENT TO THE

AMENDED AND RESTATED RETENTION/NON-COMPETITION AGREEMENT




The Amended and Restated Retention/Severance/Non-Competition Agreement, as
amended (the “Agreement”), dated March 15, 2004, between ____________________
(“you” or “Employee”) and Huffy Corporation (the “Corporation”), is hereby
amended, effective as of April 30, 2004.




W I T N E S S E T H:




WHEREAS, the Agreement was entered into on or about March 15, 2004; and




WHEREAS, the Corporation has retained Lazard Freres & Co. LLC to assist it with
alternative financing and strategic alternatives; and




WHEREAS, the Board of Directors wishes to ensure you be retained to complete the
Lazard objectives.




NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is
hereby acknowledged, and in consideration of the mutual covenants and promises
hereinafter set forth, the parties agree as follows:




4.

Amendments.




(a)

The parties agree Section 1(d) is hereby amended in its entirety and a new
Section 1(d) is hereby inserted to read as follows:




“In consideration for your Agreement to be bound by the Non-Competition Covenant
of Section 1(c), and to continue to be retained by the Corporation to achieve
the Lazard strategic alternatives and such other objectives set by the Board of
Directors, the Corporation shall pay you an aggregate amount equal to __________
times your current salary (the “Non-Competition/ Retention Consideration”) in
cash installments (the “Installments”) as follows:  In the case of an Assignment
Event which consists of the disposition of substantially all of the assets or
stock of any current or future Huffy Company, division, or product line
(including, without limitation), Huffy Service Solutions, Inc., Gen-X Sports
Canada, Inc., Huffy Bicycle Company and Huffy Sports Company), you shall receive
an installment equal to 33⅓ percent of your annual base salary as in effect on
February 11, 2004, and for each subsequent transaction an amount equal to 25
percent of the Non-Competition/Retention Consideration up to an aggregate amount
of 50 percent of the Non-Competition/Retention Consideration, all to be paid as
soon as practicable following the closing of such transaction.  Provided,
however, an amount up to 50 percent of the Non-Competition/Retention
Consideration, which when added to all payments received under this section, if
any, shall be paid on September 15, 2004.  The balance of the Non-Competition/
Retention Consideration, being 50 percent of the Non-Competition/Retention
Consideration, which when added to all payments made pursuant to this Amendment
equals 100 percent, shall be paid as follows:  In full on the date of the first
of the following to occur:  (i) termination of your employment or (ii) June 30,
2005.  Provided that if you commit any breach of the Non-Competition/Retention
Covenant in Section 9(c), then the Corporation will have no further obligation
to pay any unpaid installment and you shall be required to return to the
Corporation all installments that have been previously paid, together with
interest thereon at the applicable federal rate, as defined in Section 1274(d)
of the Internal Revenue Code of 1986, as amended, from the date the installment
was paid to you through the date you repay it to the Corporation.
 Notwithstanding the foregoing, no payment would be made following your
voluntary termination or termination for Cause by the Corporation.”




5.

Defined Terms.  Defined terms used herein and not defined shall have the
meanings set forth in the Agreement.




6.

Affirmation.  Except as set forth herein, the Agreement remains unamended and in
full force and effect.




IN WITNESS WHEREOF, the parties hereto have set forth their hands as of the date
hereof.




HUFFY CORPORATION

EMPLOYEE







By  ___________________________

_________________________________










